United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1569
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Jose Candaneda-Lopez,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 6, 2001
                                Filed: September 12, 2001
                                    ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Candaneda-Lopez pleaded guilty to producing fraudulent immigration
documents, in violation of 18 U.S.C. §§ 2, 1546(a). He later moved to withdraw the
plea, contending that he did not fully understand the consequences of pleading guilty,
or his plea agreement, due to his unfamiliarity with the English language. The district
court1 denied the motion and sentenced Candaneda-Lopez to 41 months imprisonment
and three years supervised release.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
        We conclude that the district court did not abuse its discretion in denying
Candaneda-Lopez’s motion to withdraw his guilty plea. At the guilty plea hearing,
where the plea agreement was reviewed point by point, Candaneda-Lopez was assisted
by counsel and a translator. He repeatedly assured the court that he understood the
proceeding and the plea agreement and that he would not be able to withdraw his plea
if he later changed his mind. Further, he conceded at sentencing that he had understood
the court’s admonition about withdrawing his plea, and admitted that he had changed
his mind about pleading guilty because he was concerned about his family and hoped
to be able to get a lighter sentence. See Fed. R. Crim. P. 32(e); United States v.
Bahena, 223 F.3d 797, 806-07 (8th Cir. 2000), cert. denied, 121 S. Ct. 1163 (2001).
Accordingly, his guilty plea should stand.

      As part of his plea bargain, Candaneda-Lopez waived his right “to appeal or to
contest, directly or collaterally, his conviction or sentence on any ground, unless the
Court should impose a sentence in violation of the law apart from the sentencing
guidelines.” The circumstances surrounding his guilty plea, which we have carefully
examined, demonstrate to our satisfaction that Candaneda-Lopez knowingly and
voluntarily made this plea-agreement promise not to appeal. See United States v.
Estrada-Bahena, 201 F.3d 1070, 1070 (8th Cir. 2000) (per curiam).

       Accordingly, we enforce the appeal waiver and dismiss this appeal. We also
grant counsel’s motion to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-